Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0036881 A1 to Sharma et al. (hereinafter, “Sharma”) in view of US 2008/0194270 A1 to Greenberg.
Claim 1. A method, comprising: receiving, by a system comprising a processor, image data representative of images of a physical object captured at locations at times by public image capturing devices; Sharma [0009] teaches various aspects are disclosed in the following description and related drawings to show specific examples relating to exemplary embodiments for identifying Internet of Things (IoT) devices/objects/people using out-of-band signaling/metadata in conjunction with optical images. 
Sharma [0007] teaches in the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems. In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.
based on respective time-stamped location data representative of respective time-stamped locations of communication devices, identifying, by the system, a communication device of the communication devices at the locations at the times; Sharma [0009] teaches …the disclosure relates to identifying an object associated with a nearby IoT device. A method for identifying an object associated with a nearby IoT device includes receiving identifying information associated with the nearby IoT device, detecting a nearby object in a field of view of a camera application, determining whether or not the nearby object is associated with the nearby IoT device based on the received identifying information, and based on the nearby object being associated with the nearby IoT device, determining that the nearby object corresponds to the object associated with the nearby IoT device. 
Sharma [0007] teaches in the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems. In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.
Sharma [0061] teaches the IoT device 200A may include one or more external antennas and/or one or more integrated antennas that are built into the external casing, including but not limited to Wi-Fi antennas, cellular antennas, satellite position system (SPS) antennas (e.g., global positioning system ( GPS) antennas), and so on
While Sharma teaches GPS, Greenberg in the similar field of tagging an object in image data, [0030] Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0059] teaches before, during and/or after recording of the meeting, the identities of the participants can be acquired from associated devices (e.g., laptop, mobile phone, PDA . . . ). Additional information may also be acquired from several participants' calendars identifying the meeting as a "Sales Meeting." Accordingly, the recording can be tagged with the date, time, title of the meeting and the participants.
and assigning, by the system, the communication device to the physical object. Sharma [0028] teaches FIG. 10 illustrates an exemplary flow for identifying a plurality of objects associated with a plurality of IoT devices. 
Sharma [0029] teaches FIG. 11 illustrates an exemplary flow for weighting a plurality of subject identification methods. 
Greenberg [0059] teaches before, during and/or after recording of the meeting, the identities of the participants can be acquired from associated devices (e.g., laptop, mobile phone, PDA . . . ).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify receiving image data representative of images of a physical object captured at locations by Sharma with Greenberg’s teaching of determining whether the physical object is correlated to the communications device and the user identity. One would have been motivated to perform this combination due to the fact that it allows one to accurately identify objects in image data. In combination, Sharma is not altered in that Sharma continues to detect objects in image data [0079]. Greenberg's teachings perform the same as they do separately of identifying a subject based on time and location.
Therefore one of ordinary skill in the art, such as an individual working in the field of identifying objects in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Sharma and Greenberg further teaches wherein the public image capturing devices comprise a traffic camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 3. Sharma and Greenberg further teaches wherein the public image capturing devices comprise a security camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 4. Sharma further teaches wherein the physical object is a vehicle. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 5. Sharma further teaches wherein the physical object is a bicycle. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 6. Sharma further teaches wherein the physical object is an apparel item. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 7. Sharma further teaches wherein the physical object is a wearable accessory. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 8. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. Sharma and Greenberg further teaches wherein the public cameras comprise a traffic camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 10. Sharma and Greenberg further teaches wherein the public cameras comprise a security camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 11. Sharma and Greenberg further teaches wherein the public cameras comprise a tollbooth camera located at a tollbooth that captures vehicle image data. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 12. Sharma further teaches wherein the physical object is a motor vehicle. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 13. Sharma further teaches wherein the physical object is a clothing item. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 14. Sharma further teaches wherein the physical object is an accessory item. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 15. It differs from claim 1 in that it is a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations of performing the method of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 16. Sharma and Greenberg further teaches wherein the cameras comprise an outdoor camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 17. Sharma and Greenberg further teaches wherein the cameras comprise an indoor camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 18. Sharma and Greenberg further teaches wherein the cameras comprise a store security camera. Sharma [0060] teaches FIG. 2A illustrates a high-level example of an IoT device 200A in accordance with aspects of the disclosure. IoT device 200A may be any IoT device, including a camera or a smartphone. While external appearances and/or internal components can differ significantly among IoT devices, most IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices without a user interface can be communicated with remotely over a wired or wireless network, such as air interface 108 in FIGS. 1A-B. Examiner understands the type or camera is merely a design choice.
Sharma [0119] teaches At 940, the UE detects a nearby object in a field of view of a camera application, such as camera application 502, 602, 702, or 802.
Greenberg [0003] teaches For example, individuals employ digital cameras (e.g., solo-device, camera phone, web camera . . . ) to take a number of pictures, videos or the like. Examiner understands the type or camera is merely a design choice.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Greenberg [0047] teaches it should be appreciated that a user can be associated with more than one mobile device. These devices can interact or cooperate to enable tagging functionality, inter alia. As shown here, It can have a digital camera and a smart phone. The digital camera can communicate with the smart phone to retrieve information about nearby individuals and/or other information that can be utilized by the camera to tag photographs as taken
Claim 19. Sharma further teaches wherein the physical object is a wearable item. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Claim 20. Sharma and Greenberg further teaches wherein the physical object is a carriable accessory. Sharma [0090] teaches the IoT devices of the subjects, such as watches, shoes, shirts, etc., can send the temperature of their corresponding users along with identifying information of the users to the camera application. The camera application can match the received temperature information to the heat signatures of the users to match each user to the corresponding IoT device, and thus to the corresponding identifying information.
Sharma [0092] teaches the IoT devices 612, 622, and 632 may be any IoT devices capable of taking a reasonably accurate temperature of a user, such as a watch, a shoe, a button on a shirt, or the like.
Sharma [0092] teaches as the camera application 602 captures the picture or video, it can perform object recognition, such as facial recognition to determine the proper focus, to identify objects 616, 626, and 636 in the picture or video that may correspond to the received messages 614, 624, and 634.
Greenberg [0030] teaches For instance, a few people can be carrying handheld camera phones or digital camera devices that are equipped with location awareness technology such as GPS (Global Positioning System), AGPS (Assisted GPS) or TDOA (Time Difference of Arrival). When one of them takes a picture, the picture-taking device can transparently communicate with the other devices to obtain information.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and similarly recited claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11250278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/647087
US 11250278 B2
A method, comprising: receiving, by a system comprising a processor, image data representative of images of a physical object captured at locations at times by public image capturing devices;
receiving image data representative of images of physical objects captured at locations at times; 
based on respective time-stamped location data representative of respective time-stamped locations of communication devices, identifying, by the system, a communication device of the communication devices at the locations at the times;
 determining that a physical object of the physical objects is correlated with a communications device of the communications devices, based on determining that the physical object appears in a group of the images captured at respective locations of the locations and respective times of the times, and the communications device produced a group of the signals at the respective locations and the respective times.
and assigning, by the system, the communication device to the physical object.
determining that a physical object of the physical objects is correlated with a communications device of the communications devices


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661